Order, Supreme Court, New York County, entered February 2, 1977, unanimously modified, on the law, on the facts and in the exercise of discretion, to the extent of vacating the provisions appointing a private referee and directing payment of the private referee’s fees from the assets of the trust and in lieu thereof referring the petition for a final accounting to a court-employed Special Referee to hear and report. Except, as so modified, the order is affirmed, without costs and without disbursements. Appointment of a private referee in the absence of special circumstances and without the consent of the parties is contrary to the expressed policy of this court. (Brooks, Hampton, Levy & Walker v Balaban, 22 AD2d 679; People v Grubel, 19 AD2d 604.) Here the appointment of the private referee was made over the objection of the sole beneficiary of the trust and without her consent. The fact that there may be a waiting period in the calendar of special references does not constitute a special circumstance warranting such an appointment. Concur—Kupferman, J. P., Silverman, Markewich and Yesawich, JJ.